     Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MARLA GALLAGER                                   §
                                                 §
               Plaintiff                         §
                                                 §
v.                                               §          C.A. N o. 4:19-cv-373
                                                 §
                                                 §
AMERICAN HERITAGE LIFE                           §
INSURANCE COMPANY, ALLSTATE                      §
INSURANCE CO., AND AETNA LIFE                    §
INSURANCE COMPANY                                §
                                                 §
               Defendant.                        §

                 INDEX OF PLEADINGS, ANSWERS TO PLEADINGS,
               PROCESS, AND ORDERS FROM STATE COURT ACTION

        The following is an index of the pleadings, process, and orders entered by the state court

in as Cause No. S-19-6003CV-A; Marla Gallager v. American Heritage Life Insurance

Company, Allstate Insurance Co., Aetna Life Insurance Company; 36th Judicial District Court of

San Patricio County, Texas:

EXHIBIT A

               A-1. Docket Sheet

               A-2. Plaintiff’s Original Petition and Request for Disclosure

               A-3. Plaintiff’s First Amended Petition and Request for Disclosure

               A-4. Executed Process with Affidavit of Service

               A-5. Motion for Non-Suit and Dismissal of Allstate Insurance and American
               Heritage Life Insurance




2833826v.1
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 2 of 25

                                                               Exhibit A-1
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 3 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 4 of 25



                                                            Exhibit A-2
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 5 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 6 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 7 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 8 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 9 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 10 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 11 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 12 of 25


                                                               Exhibit A-3
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 13 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 14 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 15 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 16 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 17 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 18 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 19 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 20 of 25
                                                                     Exhibit A-4
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 21 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 22 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 23 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 24 of 25
Case 2:19-cv-00373 Document 1-2 Filed on 12/09/19 in TXSD Page 25 of 25


                                                                Exhibit A-5
